Citation Nr: 1639563	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for shortness of breath, claimed as a lung disorder, to include unilateral diaphragmatic palsy, and to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel




INTRODUCTION

The Veteran served on active duty from June 2004 to November 2005, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  He had additional service in the Army National Guard, including a period of active duty for training (ACDUTRA) from June 1995 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied service connection for unilateral diaphragmatic palsy (claimed as a lung condition). 

The Board remanded this claim in August 2013, October 2014, and August 2015.  


FINDINGS OF FACT

1.  The Veteran served on active duty, with service in Southwest Asia during the Persian Gulf War era.

2.  The competent and probative evidence of record shows that the Veteran's shortness of breath has been associated with a diagnosis of diaphragmatic palsy, which is not shown to be causally or etiologically related to any disease, injury, or incident during service; and therefore shortness of breath is not due to an undiagnosed illness attributable to the service in Southwest Asia during the Persian Gulf War era as it is attributable to a known clinical diagnosis.  


CONCLUSION OF LAW

Shortness of breath is not a manifestation of signs or symptoms of a disorder due to undiagnosed illness; and is not due to a diagnosed disability that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The notice requirements apply to all five elements of a service connection claim.  Those five elements, to include Veteran status; existence of a disability; a connection between a Veteran's service and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004),

The Board finds that VA has satisfied its duty to notify.  A July 2009 letter, sent prior to the September 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate the claim for service connection for a lung disability, and of his and VA's respective responsibilities in obtaining that evidence and information.  Additionally, that letter advised him of the information and evidence necessary to establish a disability rating and an.  A March 2015 supplemental notice letter included the criteria for substantiating claims based on a Gulf War undiagnosed illness.  The claim was subsequently readjudicated in a February 2016 supplemental statement of the case, thereby curing any timing notice deficiencies.

Relevant to the duty to assist, the Veteran's service medical records, service personnel records and National Guard records, and post-service VA and private treatment records have been obtained and considered.  The Board notes a May 2014 response from a state National Guard indicating that documentation related to the Veteran's service from June 1995 to August 1995 had not been found.

In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was provided a VA examination in March 2011, with addendum opinions provided in July 2014 and December 2015.  The July 2014 and December 2015 opinions were based on a review of the record, to include prior interviews with the Veteran and a previous examination. Moreover, those opinions offered clear conclusions with supporting data and reasoned medical explanations connecting.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Therefore, the Board finds that the opinion of the VA examiner is sufficient to assist VA in deciding the claim for service connection.

Moreover, based on the foregoing, the Board determines that the Agency of Original Jurisdiction has substantially complied with the August 2013, October 2014, and August 2015 remand requests by attempting to verify the Veteran's periods of National Guard service, obtaining updated VA treatment records, requesting that the Veteran identify any health care providers who treated him for the claimed disability and obtaining an etiological opinion.  Therefore, no further action is necessary to develop the claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim. 

Service Connection

The Veteran contends that he incurred a lung disability during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2015).

With respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or for injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. § 101 (22), (24) (West 2014); 38 C.F.R. § 3.6 (2015).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.304 (2015); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, to include organic diseases of the nervous system, from the date of termination of that service, the chronic disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of that disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In some cases, service connection may also be established under 38 C.F.R. § 3.303 (b) by evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307 ) and subsequent manifestations of the same chronic disease, or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For Persian Gulf War veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, signs or symptoms involving the skin; signs or symptoms involving the respiratory system (upper or lower); or gastrointestinal signs or symptoms.  The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(b) (2015).

For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

In addition, under 38 C.F.R. § 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2015).

In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.117 (2015); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, lay persons are competent to report objective signs of illness that come to them through their senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Objective indications of a chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a) (2015).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b) (2015).

As to cases in which a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration of direct service connection is warranted.  38 U.S.C.A. §§ 1110 (West 2014); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection for symptoms alone, without an identified basis for those symptoms.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The notable exception to this rule is 38 C.F.R. § 3.317, which permits, in some circumstances, service connection of signs or symptoms that are objective indications of chronic disability, even though the disability is due to illness with no diagnosis.

What is important is whether a symptom is a manifestation of a syndrome which (1) is a clinical diagnosis accepted by VA, and (2) is shown by the evidence to be the result of service.  If so, service connection may be granted under 38 C.F.R. § 3.303(d).  If not, service connection must be considered under 38 C.F.R. § 3.317.  In the latter case, service connection may not be granted if the symptom is a manifestation of a disability attributable to a known clinical diagnosis.  38 C.F.R. § 3.317 (2015).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records for the Veteran' periods of active duty service are negative for any complaints of shortness of breath or other medical findings pertaining to the lungs.

After active duty service, a private treatment record in December 2007 shows the Veteran presented with right chest pain and was noted incidentally to have asymmetrically elevated left hemidiaphragm on recent plain chest radiograph.  He reportedly had shortness of breath with exercise that had been increasing in the last four months.  He was in the Army National Guard and had to perform fitness tests, so had to do a significant amount of running.  It was noted that the Veteran was a smoker, approximately one pack per day for 15 years, and had quit two to three months prior.  He continued to be exposed to secondhand smoke, as his wife smoked.  After clinical testing, the conclusions included signs of reactive airway disease, asymmetric elevation left hemidiaphragm, patchy left lower lobe atelectasis/fibrosis, paralysis left hemidiaphragm, and mild bronchitis.

A January 2008 private treatment record shows the Veteran had a spontaneous onset of right thoracic pain thought to be due to compensation of left diaphragmatic weakness.  It also was noted that a differential diagnosis to explain that might be C4 radicular process.

After further clinical testing, a May 2009 pulmonary progress note shows that the impression was unilateral diaphragmatic palsy.  It was noted that an EMG nerve conduction study was normal and there was no electrodiagnostic evidence of neuropathy, motor neural disease, cervical radiculopathy, or brachial plexopathy with symptoms.  

An August 2010 VA primary care note shows the Veteran had left diaphragm weakness and paralysis, which had been extensively evaluated by pulmonology and neurology privately.  It was further noted that the Veteran had been diagnosed with left diaphragm weakness/paralysis attributed to C3-4 disk bulge that was likely aggravated by wearing heavy gear and equipment during active military service.  

A VA examination addressing the etiology of the Veteran's unilateral diaphragmatic palsy was provided in March 2011, but the examiner determined that the issue could not be resolved without resort to speculation.

In July 2014, a VA medical opinion was provided that it was less likely than not that the Veteran's claimed respiratory condition, to include secondary to cervical spine disorder, was incurred in, caused by,  or aggravated by service.  It was noted that acquired minimal degenerative disc and joint disease of the cervical spine and/or possible phrenic nerve dysfunction, were not presumed to be a medically unexplained chronic multi-symptom illness defined by a cluster of signs and/ or symptoms currently defined as a specific undiagnosed illness.  The examiner also found that there was a lack of medically-based, clinical evidence related to cervical spine or phrenic nerve injury while in service.  In the alternative, the examiner determined that it was at least as likely as not that the Veteran's shortness of breath on exertion was incurred, caused by, and/or aggravated by his past medical history of smoking.

The examiner further found that it was less likely than not that the Veteran's claimed respiratory condition, to include a diagnosis of left unilateral diaphragmatic palsy of the phrenic nerves often associated with exercising and resulting shortness of breath, was incurred in or caused or aggravated by the Veteran's service in the Persian Gulf.  The rationale was that the condition was not presumed to be a medically unexplained chronic multi-symptom illness defined by a cluster of signs and/or symptoms currently defined as a specific undiagnosed illness.  The examiner also noted that the Veteran noted no respiratory problems during the 2005 post-deployment health reassessment or annual medical certificates in 2004, 2006, and 2007.  

In addition, the examiner noted that it was less likely than not that the Veteran's claimed lung condition, to include shortness of breath, was caused by incomplete paralysis of the phrenic nerve on exertion and/or was secondary to minimal disc/joint degeneration of the cervical neck level.  The rationale was that 2005 and 2007 medical records were silent for clinical signs and symptoms of injury, muscle, or motor neuron disease, and trauma despite exertion.  It also was noted that an EMG in January 2008 was normal with no electrodiagnostic evidence of neuropathy, motor neuron disease, cervical radiculopathy, or brachial plexopathy to explain the Veteran's symptoms.

Finally, the examiner noted that the Veteran had a past smoking history, which included one pack per day for 15 years with cessation in 2007 and continued exposure to second-hand smoke.  The examiner indicated that current medical literature strongly agreed that dyspnea on exertion was associated with and consequence of a history of cigarette smoking.  Therefore, the examiner concluded that it was at least as likely as not that the Veteran's shortness of breath on exertion was incurred, caused by, and aggravated by his past medical history of smoking.  The examiner noted that in light of the Veteran's smoking history, it was less likely than not that a mild bulging of the ipsilateral and/ or contralateral compression of C3-C5 disc and slight degenerative changes from C3-C6 caused the Veteran's claimed lung condition because of normal range of motion, muscle strength, and deep tendon reflexes.

In October 2014, a VA examiner reported most of the opinion that had been provided in March 2011, and added that the Veteran's unilateral diaphragmatic palsy was most likely idiopathic, not related to active duty in Iraq.

The same October 2014 VA examiner provided an addendum opinion in December 2015 noting that he was asked to address whether the Veteran's respiratory complaints including shortness of breath were attributable to a known diagnosed disability to include unilateral diaphragmatic palsy.  The examiner noted that he had reviewed the conflicting medical evidence and found that the Veteran's shortness of breath was a condition related to a diagnosed condition of unilateral diaphragmatic palsy.  It was noted that there was no evidence in the treatment records that the Veteran sustained any injuries while on deployment in Iraq.  It also was noted that the Veteran's unilateral diaphragmatic palsy was found in November 2007, two years after service.  The examiner further found that it was less likely than not that the Veteran's unilateral diaphragmatic palsy was incurred in or caused by service.  The rationale was that there was no evidence in the service treatment records to indicate that while on deployment he development a cervical spine injury; and the post-service evidence showed that his diaphragmatic palsy developed two years after service, which was a spontaneous event.

In reviewing the pertinent evidence of record, the medical evidence shows that the Veteran's shortness of breath has been associated with a post-service diagnosis of unilateral diaphragmatic palsy.  Because the complaints of shortness of breath have been associated with a diagnosed disability, the Board finds that the Veteran is not entitled to consideration for disability compensation under 38 C.F.R. § 3.317.  The respiratory symptoms have been attributed to a known clinical diagnosis.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained under 38 C.F.R. § 3.317(a)(2)(ii).

The Veteran also is not entitled to service connection under 38 C.F.R. § 3.303, as the medical evidence of record shows that the Veteran's unilateral diaphragmatic palsy developed spontaneously two years after service, and has been associated with his history of smoking, rather than service.  To the extent that the Veteran's unilateral diaphragmatic palsy is considered a chronic disability, such as an organic disease of the nervous system, none of the medical evidence shows that it developed within one year of separation from service.  

While an August 2010 VA primary care note shows the Veteran had been diagnosed with left diaphragm weakness/paralysis attributed to C3-4 disk bulge that was likely aggravated by wearing heavy gear and equipment during active military service, that is not consistent with the rest of the medical records.  The service treatment records do not show any respiratory or cervical complaints in service.  Rather, the shortness of breath developed spontaneously two years after service, and VA examiners who have reviewed the Veteran's pertinent medical records have determined that the current diagnosed lung disability was not incurred in service and is not related to service.  Thus, the probative value of the August 2010 VA primary care note is diminished, especially in light of the other medical evidence of record, which reviewed the claim with access to that opinion, but disagreed with that opinion.

Therefore, the Veteran is not entitled to service connection under, 38 C.F.R. § 3.303 or 38 C.F.R. § 3.317.  He cannot establish service connection under 38 C.F.R. § 3.317 because his symptoms have been attributed to unilateral diaphragmatic palsy, a known clinical diagnosis.  He cannot establish service connection under 38 C.F.R. § 3.303, as the unilateral diaphragmatic palsy is not shown to be related to service.  

The Board recognizes the sincerity of the arguments advanced by the Veteran that he has unilateral diaphragmatic palsy related to service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

While the Veteran is competent to say that he experienced shortness of breath, he does not have the expertise to state that he has a clinical diagnosis associated with his symptoms.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the Veteran as to the presence of a current diagnosed disability in the lungs.  The Veteran also did not complain of shortness of breath in service, nor has he expressly stated that he has experienced shortness of breath since service.  The Board finds that the contemporary evidence that did not show symptoms during service and the opinions of the VA examiners outweigh the other evidence of record and are against a finding that the current disability is related to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Because the preponderance of the evidence is against the claim for service connection for a lung condition, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for shortness of breath, claimed as a lung disorder, to include unilateral diaphragmatic palsy, and to include as due to an undiagnosed illness, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


